DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claims 1-20 are pending. The drawings and specification are objected to. Claims 4-5, 7-8, 11-12, 14-15, and 18-19 are objected to. Claims 8-14 are rejected under 35 U.S.C. 112(b). Claims 1-3, 8-10, and 15-17 are provisionally rejected under 35 U.S.C. 101. Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kassenov et al. ("Efficient Workflow for Assisted History Matching and Brownfield Design of Experiments for the Tengiz Field", 2014). Claims 4-6, 11-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kassenov et al. ("Efficient Workflow for Assisted History Matching and Brownfield Design of Experiments for the Tengiz Field", 2014) in view of Patel et al. (“Polynomial-Chaos-Expansion Based Integrated Dynamic Modelling Workflow for Computationally Efficient Reservoir Characterization: A Field Case Study”, 2017). Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kassenov et al. ("Efficient Workflow for Assisted History Matching and Brownfield Design of Experiments for the Tengiz Field", 2014) in view of Bordas (US 20220245300 A1).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig. 3 #160.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 2A #42A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 4-5, 7-8, 11-12, 14-15, and 18-19 are objected to because of the following informalities:  
Claims 4-5, 11-12, and 18-19 refer to multiple coefficients. It is understood that “the other coefficient” refers to “another coefficient”, and “the coefficient” refers to “a coefficient”. However, the clarity of the claims could be improved by referring to the coefficients as a/the first coefficient and a/the second coefficient, for example, with a/the representing the need for correct antecedent basis.
Claims 7 and 14 “using” should be “uses” or similar.
Claim 8 line 2 “apparatus” should be “system”.
Claim 15 line 2 “apparatus” should be “method”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation " at least one selected from a group comprising a proxy flow simulator for assisted history matching and proxy flow simulator for field development optimization " in pg. 36 ¶ 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the listed alternatives refer to “a proxy flow simulator module” on pg. 36 ¶ 1 or a separate simulator. For the purpose of examination, it is assumed that the limitation refers to “a proxy flow simulator module” on pg. 36 ¶ 1 and “for assisted history matching” and “for field development optimization” simply describe intended use.
Claims 9-14 are rejected due to their dependency on claim 8.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-3, 8-10, and 15-17 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 4, and 6 of copending Application No. 17/014,331 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Instant Application 
Reference Application 
Claim 1: An apparatus for generating forecasts from a high-dimensional parameter data space, the apparatus comprising: a reservoir model comprising input variables, output variables, and at least one algorithmic model, wherein the input variables, the output variables, and the at least one algorithmic model are generated by a flow simulator module and variables from at least one selected from a group comprising a formation and reservoir properties database and a field database; 

Claim 1: An apparatus for generating forecasts from a high-dimensional parameter data space, the apparatus comprising: a reservoir model comprising a plurality input variables, output variables, and at least one algorithmic model, wherein the input variables and output variables are generated by a flow simulator module and variables from at least one selected from a group comprising a formation and reservoir properties database and a field database; 
at least one selected from a group comprising a model order reduction module and an assisted history matching module; 
Claim 6: The apparatus of claim 5, wherein the reservoir model is updated at least once by at least one selected from a group comprising the model order reduction feature and the assisted history matching feature.
wherein the model order reduction module generates a subset of the input variables, the subset having a reduced parameter space, by identifying input variables that can be used to approximate at least one output variable; 
Claim 6: The apparatus of claim 5, wherein the reservoir model is updated at least once by at least one selected from a group comprising the model order reduction feature and the assisted history matching feature.
and wherein the assisted history matching module adjust values of at least one of the output variables based on a difference between the at least one of the output variables and dynamic field production data.
Claim 6: The apparatus of claim 5, wherein the reservoir model is updated at least once by at least one selected from a group comprising the model order reduction feature and the assisted history matching feature.
Claim 2: The apparatus of claim 1, wherein the flow simulator module generates the reservoir model using at least one selected from a group comprising a full-physics flow simulator and a proxy flow simulator.
Claim 6: The apparatus of claim 5, wherein the reservoir model is updated at least once by at least one selected from a group comprising the model order reduction feature and the assisted history matching feature.
Claim 3: The apparatus of claim 1, wherein the model order reduction module uses a function decomposition algorithm or a design of experiments algorithm to identify input variables that can be used to approximate at least one output variable.
Claim 4: The apparatus of claim 2 or 3, wherein the trained algorithmic models are generated using design of experiments.


Claims 8-10 and 15-17 of the instant application are provisionally rejected in the same manner as being the same invention as claims 1, 4, and 6 of the reference application.

Examiner’s Note
	The claims recite “at least one”. Under broadest reasonable interpretation, only one of the listed alternatives must be taught. For the sake of compact prosecution, more than one alternative may be mapped, but only one is necessary. Also, only a model order reduction module or an assisted history matching module is required, therefore the claim 1 limitation “wherein the model order reduction module generates a subset of the input variables, the subset having a reduced parameter space, by identifying input variables that can be used to approximate at least one output variable;” is optional if the assisted history matching module is taught, and ”and wherein the assisted history matching module adjust values of at least one of the output variables based on a difference between the at least one of the output variables and dynamic field production data.” is optional if the order reduction module is taught. Claim 8 contains optional limitations referring to the full-physics and proxy flow simulators, only one is needed to fully teach the claim. Claims 3, 7, 10, 14, and 20 are optional in substantially the same way. 
	Also, claim 9 adds no further limitation; it is already included in claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kassenov et al. ("Efficient Workflow for Assisted History Matching and Brownfield Design of Experiments for the Tengiz Field", 2014).
Regarding claim 1, Kassenov teaches an apparatus for generating forecasts from a high-dimensional parameter data space, the apparatus comprising: (pg. 1 ¶ 4 "The resulting probabilistic models will be used for reserves estimations, production optimization from existing infrastructure, design of future projects (ongoing drilling and expansion of an existing miscible flood), and to assess any future opportunities." pg. 4 ¶ 3 "The total number of variables that went into DoE design was 34.") a reservoir model comprising (pg. 1 ¶ 1 "The main goal of history matching is to calibrate a reservoir model to production data and provide a model on which field development decisions can be made.") input variables (pg. 3 ¶ 4 The uncertainty parameters are input variables.), output variables (pg. 1 ¶ 4 "All DoE cases were used to generate proxy equations for the pressure mismatch functions (relative error and L2-norm) and cumulative oil production for the base case and the future development case."), and at least one algorithmic model (pg. 2 ¶ 5-6 The DPDK model is an algorithmic model.), wherein the input variables, the output variables, and the at least one algorithmic model are generated by a flow simulator module (The simulation/model as a whole is a flow simulator modeling the flow of oil. Different inputs are evaluated through the model to produce different outputs. Fig. 12 and Pg. 10 ¶ 1 "Existing wells were calibrated individually using daily production rates and flowing pressures from the last three months of production (see Figure 12).") and variables from at least one selected from a group comprising a formation and reservoir properties database (pg. 2 ¶ 6 and Fig. 1 The material balance regions describe the reservoir properties in the regions.) and a field database (pg. 2 ¶ 4 The field data is part of a field database.); 
at least one selected from a group comprising a model order reduction module (pg. 4 ¶ 5 "OVAT was used to create Tornado diagrams and identify variables that had significant impact on the history match. In the end, number of variables was reduced from 34 down to 16.") and an assisted history matching module (pg. 4 ¶ 6 "The next step was to reduce the mismatch between the simulated and historically observed pressure values."); 
wherein the model order reduction module generates a subset of the input variables, the subset having a reduced parameter space, by identifying input variables that can be used to approximate at least one output variable (pg. 4 ¶ 5 "OVAT was used to create Tornado diagrams and identify variables that had significant impact on the history match. In the end, number of variables was reduced from 34 down to 16."); and 
wherein the assisted history matching module adjust values of at least one of the output variables based on a difference between the at least one of the output variables and dynamic field production data (pg. 4 ¶ 6 "The next step was to reduce the mismatch between the simulated and historically observed pressure values.").
Regarding claim 2, Kassenov teaches the apparatus of claim 1, wherein the flow simulator module generates the reservoir model using at least one selected from a group comprising a full-physics flow simulator (pg. 2 ¶ 5-6 The DPDK model is a full-physics flow simulator.) and a proxy flow simulator (pg. 1 ¶ 4 "Multiple proxies were used to select probabilistic reservoir models while maintaining a good history match.").
Claims 9 and 16 are rejected in substantially the same way as claim 2.
Regarding claim 3, Kassenov teaches the apparatus of claim 1, wherein the model order reduction module uses a design of experiments algorithm to identify input variables that can be used to approximate at least one output variable (pg. 6 ¶ 2 "The total number of uncertainty variables at this stage became 23, which would have resulted in much larger number of simulation runs. Therefore similar variables were combined for the purpose of the ED design." "And the resulted number of variables turned into 15.").
Claims 10 and 17 are rejected in substantially the same way as claim 3.

Regarding claim 8, Kassenov teaches a system for generating forecasts from a high-dimensional parameter data space, the system comprising: (pg. 1 ¶ 4 "The resulting probabilistic models will be used for reserves estimations, production optimization from existing infrastructure, design of future projects (ongoing drilling and expansion of an existing miscible flood), and to assess any future opportunities." pg. 4 ¶ 3 "The total number of variables that went into DoE design was 34.") at least one selected from a group comprising a full-physics flow simulator module (pg. 2 ¶ 5-6 The DPDK model is an full-physics flow simulator.) and a proxy flow simulator module (pg. 1 ¶ 4 "Multiple proxies were used to select probabilistic reservoir models while maintaining a good history match."); at least one selected from a group comprising a model order reduction module (pg. 4 ¶ 5 "OVAT was used to create Tornado diagrams and identify variables that had significant impact on the history match. In the end, number of variables was reduced from 34 down to 16.") and an assisted history matching module (pg. 4 ¶ 6 "The next step was to reduce the mismatch between the simulated and historically observed pressure values.");
 wherein the full-physics flow simulator (pg. 2 ¶ 5-6 The DPDK model is an full-physics flow simulator.) generates a reservoir model comprising (pg. 1 ¶ 1 "The main goal of history matching is to calibrate a reservoir model to production data and provide a model on which field development decisions can be made.") input variables (pg. 3 ¶ 4 The uncertainty parameters are input variables.), output variables (pg. 1 ¶ 4 "All DoE cases were used to generate proxy equations for the pressure mismatch functions (relative error and L2-norm) and cumulative oil production for the base case and the future development case."), and at least one algorithmic model (pg. 2 ¶ 5-6 The DPDK model is an algorithmic model.), wherein the input variables, output variables, and the at least one algorithmic model are generated using variables from at least one selected from a group comprising a formation and reservoir properties database (pg. 2 ¶ 6 and Fig. 1 The material balance regions describe the reservoir properties in the regions.) and a field database (pg. 2 ¶ 4 The field data is part of a field database.); 
wherein the proxy flow simulator ((pg. 1 ¶ 4 "Multiple proxies were used to select probabilistic reservoir models while maintaining a good history match.")) generates a reservoir model comprising (pg. 1 ¶ 1 "The main goal of history matching is to calibrate a reservoir model to production data and provide a model on which field development decisions can be made.") input variables (pg. 3 ¶ 4 The uncertainty parameters are input variables.), output variables (pg. 1 ¶ 4 "All DoE cases were used to generate proxy equations for the pressure mismatch functions (relative error and L2-norm) and cumulative oil production for the base case and the future development case."), and at least one algorithmic model (pg. 2 ¶ 5-6 The DPDK model is an algorithmic model.), wherein the input variables, output variables, and the at least one algorithmic model are generated using a machine learning algorithm (Fig. 3-4, pg. 4-6 Sections: Assisted History Match and Brownfield Design of Experiments. The assisted history match and design of experiments processes take past data and predict future results without requiring further programming. The history matching and DoE are machine learning.), at least one selected from a group comprising a proxy flow simulator for assisted history matching (pg. 1 ¶ 4 "Multiple proxies were used to select probabilistic reservoir models while maintaining a good history match.") and proxy flow simulator for field development optimization (pg. 1 ¶ 4 "Multiple proxies were used to select probabilistic reservoir models while maintaining a good history match." Pg. 1 ¶ 1 “The main goal of history matching is to calibrate a reservoir model to production data and provide a model on which field development decisions can be made.”), and variables from at least one selected from a group comprising a formation and reservoir properties database (pg. 2 ¶ 6 and Fig. 1 The material balance regions describe the reservoir properties in the regions.) and a field database (pg. 2 ¶ 4 The field data is part of a field database.); 
wherein the model order reduction module generates a subset of the input variables, the subset having a reduced parameter space, by identifying input variables that can be used to approximate at least one output variable (pg. 4 ¶ 5 "OVAT was used to create Tornado diagrams and identify variables that had significant impact on the history match. In the end, number of variables was reduced from 34 down to 16."); and 
wherein the assisted history matching module adjust values of at least one of the output variables based on a difference between the at least one of the output variables and dynamic field production data (pg. 4 ¶ 6 "The next step was to reduce the mismatch between the simulated and historically observed pressure values.").

Regarding claim 15, Kassenov teaches a method for generating forecasts from a high-dimensional parameter data space, the apparatus comprising: (pg. 1 ¶ 4 "The resulting probabilistic models will be used for reserves estimations, production optimization from existing infrastructure, design of future projects (ongoing drilling and expansion of an existing miscible flood), and to assess any future opportunities." pg. 4 ¶ 3 "The total number of variables that went into DoE design was 34.") generating a reservoir model, (pg. 1 ¶ 1 "The main goal of history matching is to calibrate a reservoir model to production data and provide a model on which field development decisions can be made.") using a flow simulator (The simulation/model as a whole is a flow simulator modeling the flow of oil. Different inputs are evaluated through the model to produce different outputs. Fig. 12 and Pg. 10 ¶ 1 "Existing wells were calibrated individually using daily production rates and flowing pressures from the last three months of production (see Figure 12)."), comprising input variables (pg. 3 ¶ 4 The uncertainty parameters are input variables.), output variables (pg. 1 ¶ 4 "All DoE cases were used to generate proxy equations for the pressure mismatch functions (relative error and L2-norm) and cumulative oil production for the base case and the future development case."), and at least one algorithmic model (pg. 2 ¶ 5-6 The DPDK model is an algorithmic model.) using a flow simulator and variables from at least one selected from a group comprising a formation and reservoir properties database (pg. 2 ¶ 6 and Fig. 1 The material balance regions describe the reservoir properties in the regions.) and a field database (pg. 2 ¶ 4 The field data is part of a field database.); generating, using model order reduction, a subset of the input variables, the subset having a reduced parameter space, by identifying input variables that can be used to approximate at least one output variable (pg. 4 ¶ 5 "OVAT was used to create Tornado diagrams and identify variables that had significant impact on the history match. In the end, number of variables was reduced from 34 down to 16."); and adjusting, using assisted history matching, values of at least one of the output variables based on a difference between the at least one of the output variables and dynamic field production data (pg. 4 ¶ 6 "The next step was to reduce the mismatch between the simulated and historically observed pressure values.").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 11-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kassenov et al. ("Efficient Workflow for Assisted History Matching and Brownfield Design of Experiments for the Tengiz Field", 2014) in view of Patel et al. (“Polynomial-Chaos-Expansion Based Integrated Dynamic Modelling Workflow for Computationally Efficient Reservoir Characterization: A Field Case Study”, 2017).
Regarding claim 4, Kassenov teaches the apparatus of claim 1, wherein the input variables include reservoir parameters represented by a coefficient (pg. 3 ¶ 4 "Some uncertainty parameters were subdivided and applied to fracture regions described earlier. For example, different values of multipliers on permeability and porosity were applied independently to different fracture regions." The multipliers are coefficients.), but Kassenov does not explicitly teach the subset is a subset of the reservoir parameters represented by another coefficient having a value less than that of the coefficient.
Patel teaches the subset is a subset of the reservoir parameters represented by another coefficient having a value less than that of the coefficient (pg. 7 Karhunen-Loeve (KL) Transformation, "Due to such advantages of KL expansion, it is used in proposed KL-PCE based proxy to obtain the reduced-order model that considers random coefficients instead of original random field with higher number of parameters." "In general, random variables ξ have zero mean and standard deviation as unity." The coefficient is random and can be lower than another coefficient.).
Kassenov and Patel are analogous because they are from the “same field of endeavor” reservoir modeling.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Kassenov and Patel before him or her, to modify Kassenov to include series expansion including coefficients as taught by Patel.
The suggestion/motivation for doing so would have been Patel pg. 1 ¶ 1 "Furthermore, computing cost of assisted history matching is reduced by almost 95% as training of PCE needs only few full physics simulations."
Regarding claim 5, Kassenov in view of Patel teach the apparatus of claim 4, but Kassenov does not teach wherein the other coefficient is derived by applying a series expansion algorithm to the input variables and the output variables.
Patel teaches wherein the other coefficient is derived by applying a series expansion algorithm to the input variables (Fig. 2 and pg. 7 Karhunen-Loeve (KL) Transformation, The KL transformation/expansion is applied to the inputs.) and the output variables (Fig. 2 The Polynomial Chaos Expansion is applied to the output of the KL expansion.).
Regarding claim 6, Kassenov in view of Patel teach the apparatus of claim 5, and Kassenov teaches further comprises a sensitivity analysis module, the sensitivity analysis module measures sensitivity of at least one output variable based on change in values of the subset of the reservoir parameters (pg. 1 ¶ 3 "The first step in the workflow was performing sensitivity study using one variable at a time analysis (OVAT) to reduce the number of uncertainties.").
Claims 11 and 18 are rejected in substantially the same way as claim 4.
Claims 12 and 19 are rejected in substantially the same way as claim 5.
Claim 13 is rejected in substantially the same way as claim 6.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kassenov et al. ("Efficient Workflow for Assisted History Matching and Brownfield Design of Experiments for the Tengiz Field", 2014) in view of Bordas (US 20220245300 A1).
Regarding claim 7, Kassenov teaches the apparatus of claim 1, wherein the assisted history matching module adjusts values of at least one of the output variables based on a difference between the at least one of the output variables and dynamic field production data (pg. 4 ¶ 6 "The next step was to reduce the mismatch between the simulated and historically observed pressure values."). Kassenov does not teach using Bayesian optimization.
Bordas does teach using Bayesian optimization for history matching ([0066] " Bayesian optimization techniques in which an optimizer is combined with a statistical emulator, are commonly used to optimize controls for reservoir simulation models. In the Bayesian optimization setting a stochastic statistical emulator can be used to model the uncertainty." "Fast evaluation of the emulator may lead to improved efficiency when performing history matching or when optimizing model outputs.").
Kassenov and Bordas are analogous because they are from the “same field of endeavor” reservoir modeling.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Kassenov and Bordas before him or her, to modify Kassenov to include Bayesian optimization as taught by Bordas.
The suggestion/motivation for doing so would have been Bordas [0066] "Fast evaluation of the emulator may lead to improved efficiency when performing history matching or when optimizing model outputs."
Claims 14 and 20 are rejected in substantially the same way as claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bhark et al. (“Assisted History Matching Benchmarking: Design of Experiments-based Techniques”, 2014) teaches using design of experiments in history matching. Razavi et al. (US 20160055125 A1) teaches sensitivity analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148